PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ARKEMA FRANCE
Application No. 15/304,589
Filed: 17 Oct 2016
For THERMOPLASTIC COMPOSITION MADE FROM A POLYAMIDE POLYMER OBTAINED FROM A PREPOLYMER AND A CHAIN EXTENDER AND MANUFACTURING METHOD

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed March 5, 2020, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed February 21, 2019, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on May 22, 2019.  A notice of abandonment was mailed on September 18, 2019.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

37 C.F.R. § 1.137(a)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional.  Since the statement contained in this petition varies from the language required by 37 C.F.R. 
§ 1.137(a)(4), the statement contained in this petition is being construed as the statement required by 37 C.F.R. § 1.137(a)(4) and Petitioner must notify the Office if this is not a correct interpretation of the statement contained in this petition.

With this petition, Petitioner has submitted amendments to the claims and remarks; the petition fee; and, a statement that is being construed as the proper statement of unintentional delay.

As such, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

Petitioner has also submitted a three-month extension of time.  An extension of time under 37 C.F.R. § 1.136 must be filed prior to the expiration of the maximum extendable period for reply.2   Accordingly, since the three-month extension of time submitted with the petition was filed subsequent to the maximum extendable period for reply, this fee is unnecessary and Office records show it was refunded via a refund to Deposit Account number 01-2717 on May 2, 2022.

The Technology Center will be made aware of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the amendments and remarks, each received on March 5, 2020, can be processed in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.3  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  
        3 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).